Case 3:19-cv-03055-TLB Document 24 Filed 04/20/20 Page 1 of 5 PagelD #: 120

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

TREVOR HAYNES PLAINTIFF
V. CASE NO. 3:19-CV-03055
CITY OF ALPENA, et ai., DEFENDANTS

MEMORANDUM OPINION AND ORDER
Now pending before the Court are Separate Defendant Robert Coffelt’s (“Sgt.
Coffelt") Motion for Judgment on the Pleadings (Doc. 22) and Brief in Support (Doc. 23).
Plaintiff Trevor Haynes has filed no response in opposition. For the reasons stated in
more detail below, Sgt. Coffelt’s Motion (Doc. 22) is GRANTED IN PART and DENIED
IN PART.
l. BACKGROUND
Pursuant to 42 U.S.C. § 1983, Plaintiff alleges that Defendants City of Alpena, City
of Green Forest, Jeff Usrey, Kristopher Worrall, Hunter LaFever, and Robert Coffelt
violated his rights under the First, Fourth, and Fourteenth Amendments of the United
States Constitution. As are relevant here, Plaintiff brings the following claims against Sgt.
-Coffelt in his individual and official capacities: (1) First Amendment retaliation; (2)
unreasonable search and seizure; and (3) malicious prosecution.
Plaintiff's claims against Sgt. Coffelt arise out of a traffic stop. On July 18, 2017,
Plaintiff was pulled over by two police officers, separate Defendants Worrall and Usrey.
(Doc. 2, p. 5). During the initial stop Plaintiff refused to allow the police officers to search

his vehicle, and at some point they requested a K9 unit from the City of Green Forest. /d.
Case 3:19-cv-03055-TLB Document 24 Filed 04/20/20 Page 2 of 5 PagelD #: 121

This is where Sot. Coffelt enters the scene: Plaintiff alleges that it was Sgt. Coffelt who
“approved the response by the K9 unit and authorized the search.” /d. at 6. Separate
Defendant LaFever arrived with a K9 unit; Plaintiff alleges that LaFever induced the K9
unit into falsely indicating that illegal contraband was present in the vehicle. /d. There is
no allegation that Sgt. Coffelt was present at the scene. As a result of the K9’s alert,
Plaintiffs vehicle was searched, but no contraband was found. /d. Further, Plaintiff was
arrested and held in a local jail. /d.

At the Rule 16 hearing, Plaintiffs counsel explained that his claims against Sgt.
Coffelt are based upon Sgt. Coffelt’s supervisory role and due to his participation in the
alleged constitutional violations. In his Motion, Sgt. Coffelt argues that the claims against
him in his individual capacity should be dismissed with prejudice because Plaintiff failed
to allege Sgt. Coffelt’s personal involvement or direct responsibility for the alleged
constitutional violations. Additionally, Sgt. Coffelt argues that even if Plaintiff alleged
sufficient facts to state a claim against him in his individual capacity, he is entitled to
qualified immunity.

ll. LEGAL STANDARD

Motions for judgment on the pleadings under Federal Rule of Civil Procedure 12(c)
are treated under the same standard as motions to dismiss under Rule 12(b)(6).
Accordingly, to survive a motion for judgment on the pleadings, Plaintiff must present “a
short and plain statement of the claim that the pleader is entitled to relief.” Fed. R. Civ. P
8(a)(2). In evaluating the sufficiency of the complaint, a reviewing court assumes that “all
factual allegations in the pleadings are true and interpret[s] them in the light most

favorable to the nonmoving party.” Beil v. Pfizer, Inc., 716 F.3d 1087, 1091 (8th Cir.
Case 3:19-cv-03055-TLB Document 24 _ Filed 04/20/20 Page 3 of 5 PagelD #: 122

2013) (internal quotation omitted). Even so, the complaint “must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” {d.

lll. DISCUSSION

Plaintiffs allegations against Sgt. Coffelt fail to satisfy even the liberal pleading
standard required to state a claim. None of the allegations against Sgt. Coffelt give rise
to a plausible Section 1983 claim.

There is no vicarious liability under Section 1983. Ashcroft, 556 U.S. at 676.
Instead, for a government actor to be individually liable under Section 1983, they must
have had personal involvement or direct responsibility for actions resulting in a
constitutional violation. See Benton v. Kelley, 784 F. App’x 472, 473 (8th Cir. 2019)
(dismissing claims against supervisor defendants where plaintiff failed to allege that they
were personally involved in the constitutional violation). In the case at hand, the only
factual allegation against Sgt. Coffelt is that he “approved the response by the K9 unit
and authorized the search.” (Doc. 2, p.6). The Court understands this allegation to mean
that Sgt. Coffelt dispatched the K9 unit to the traffic stop. There is nothing
unconstitutional, in and of itself, about dispatching a K9 unit to a traffic stop. See United
States v. Shafer, 608 F.3d 1056, 1063 (8th Cir. 2010) (discussing whether the amount of
time spent waiting for a K9 unit to arrive was excessive under the circumstances). There

is no allegation that Sgt. Coffelt deliberately delayed the dispatch of the K9 unit or
Case 3:19-cv-03055-TLB Document 24 _ Filed 04/20/20 Page 4 of 5 PagelD #: 123

otherwise contributed to any delay. Further, it is undisputed that Sgt. Coffelt was not at
the traffic stop, did not direct the K9’s search of Plaintiffs vehicle, and was not involved
in Plaintiffs arrest. Accordingly, the Complaint contains insufficient factual allegations to
assert a plausible claim against Sgt. Coffelt in his individual capacity."

The Court notes that Sgt. Coffelt seeks dismissal with prejudice of Plaintiff's claims
against him in his individual capacity. Normally, when a complaint is vulnerable to
dismissal on the pleadings, district courts must permit curative amendments, unless such
amendments would be futile. See Fed. R. Civ. P. 15(a); U.S. ex rel. Lee v. Fairview
Health Sys., 413 F.3d 748, 749 (8th Cir. 2005). While it is true that dismissal of claims
upon a motion for judgment on the pleadings can be with prejudice, there is no authority
for the proposition that judgment on the pleadings is per se with prejudice. See
NanoMech, inc. v. Suresh, 777 F.3d 1020, 1023-25 (8th Cir. 2015) (affirming district court
decision to dismiss claims without prejudice in the context of granting a Rule 12(c)
motion); Accurso v. Infra-Red Servs., Inc., 23 F. Supp. 3d 494, 501 (E.D. Pa. 2014)
(citations omitted) (discussing district court's discretion to dismiss claims without
prejudice under Rule 12(c)). Here, the Court cannot make a determination in the context
of this Motion as to whether the filing of an amended complaint would be futile or in bad
faith. Accordingly, the Court’s dismissal of Plaintiffs claims against Sgt. Coffelt in his
individual capacity is without prejudice. Sgt. Coffelt’s Motion is denied to the extent it

seeks dismissal with prejudice of such claims.

 

‘ Having found that Plaintiffs Complaint is deficient as to the allegations against Sgt.
Coffelt, it is unnecessary to delve into the merits of Sgt. Coffelt’s qualified immunity
defense.
Case 3:19-cv-03055-TLB Document 24 _ Filed 04/20/20 Page 5 of 5 PagelD #: 124

IV. CONCLUSION
IT IS THEREFORE ORDERED that Sgt. Coffelt’s Motion for Judgment on the
Pleadings (Doc. 22) is GRANTED IN PART and DENIED IN PART, and Plaintiff's claims
against Sgt. Coffelt in his individual eaielg DISMISSED WITHOUT PREJUDICE.

IT IS SO ORDERED on this Zoe day of April, 202

  

 
